DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  The Instant Application is a CON of 15/885,515 filed on 2018-01-31, which claims priority to PRO 62/565,009 filed on 2017-09-28.  Application 15/885,515 resulted in US Patent 11,176,487 issued on 2021-11-16.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2021-12-22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (“A Practical Guide to Support Vector Classification”; hereinafter “Hsu”) in view of Sarkar et al. (US 2019/0095785 A1; hereinafter “Sarkar”).
As per Claim 1, Hsu teaches a method comprising: 
selecting a plurality of values for a hyperparameter of a machine learning (ML) algorithm (Hsu, Page 5, Penultimate Paragraph, discloses:  “We recommend a “grid-search" on C and γ using cross-validation. Various pairs of (C; γ) values are tried and the one with the best cross-validation accuracy is picked.”  Here, Hsu discloses selecting a plurality of values (“various pairs”) for a hyperparameter (“C”, “γ”)).
training the ML algorithm based on the plurality of values for the hyperparameter of the ML algorithm (Hsu, as shown above, discloses “the one with the best cross-validation accuracy is picked”.  Hsu, Page 5 Section 3.2 Para 2, discloses that cross-validation comprises performing training:  “In v-fold cross-validation, we first divide the training set into v subsets of equal size. Sequentially one subset is tested using the classifier trained on the remaining v-1 subsets. Thus, each instance of the whole training set is predicted once so the cross-validation accuracy is the percentage of data which are correctly classified.”)
calculating a plurality of scores based on said training the ML algorithm (Hsu, as shown above, discloses “cross-validation accuracy”)
identifying two lines based on the plurality of scores based on said training the ML algorithm, and estimating, based on the two lines based on said plurality of scores, a best value for the hyperparameter of the ML algorithm (Hsu, Page 8 Top, discloses:  “After scaling this set, we first use a coarse grid (Figure 2) and find that the best (C; γ) is (23, 2-5) with the cross-validation rate 77.5%. Next we conduct a finer grid search on the neighborhood of (23, 2-5) (Figure 3) and obtain a better cross-validation rate 77.6% at (23.25, 2-5.25).”  Here, Hsu discloses narrowing down the search range based on the plurality of scores.  This amounts to identifying at least 2 lines for each hyperparameter, on which to base identifying a best value for the hyperparameter, as shown below on Hsu Page 7 Figures 2 and 3:

    PNG
    media_image1.png
    841
    769
    media_image1.png
    Greyscale

A best value for gamma is estimated based on 2 horizontal lines, and a best value for hyperparameter C is based on 2 vertical lines, as afterwards a “fine-grid search” is performed to find the best values for each hyperparameter.)
configuring the ML algorithm based on said best value of an iteration of the plurality of iterations; (Hsu, Page 8 Top, discloses:  “After the best (C; γ) is found, the whole training set is trained again to generate the final classifier.”)
invoking the ML algorithm to obtain a result. (Hsu, Page 3 Top, discloses after training, to “test”, which obtains a result:  “- Use the best parameter C and γ to train the whole training set.  – Test”)
However, Hsu does not explicitly teach for each iteration of a plurality of iterations; wherein the best value estimates one selected from the group consisting of: a minimum duration of said training the ML algorithm and a maximum fitness of the ML algorithm
Sarkar teaches for each iteration of a plurality of iterations; (Sarkar, Para [0028], discloses:  “The machine-learning module, in an embodiment, runs a machine-learning algorithm for one epoch (e.g., one iteration) for each of the initial values selected to generate an intermediate model 110 which, in some cases, is refined in subsequent iterations to produce the machine-learning model 118”).
wherein the best value estimates one selected from the group consisting of: a minimum duration of said training the ML algorithm and a maximum fitness of the ML algorithm (Sarkar, Para [0012], discloses:  “Continuing with the process, after running an iteration over the set of selected values, the system selects a value from which to continue the training process—in an embodiment, the selection is based on the value that has the highest score (e.g., an objective score which is used to evaluate the quality of the result), a score that exceeds a minimum threshold, or a blend of factors such as the run-time performance, amount of computing resources utilized, and various other factors.”  Here, Sarkar discloses a best value based on a minimum duration of training (“run-time performance”) or maximum fitness (“an objective score which is used to evaluate the quality of the result”)).
Hsu and Sarkar are analogous art because they are both in the field of endeavor of machine learning with hyperparameter optimization.
It would have been obvious before the effective filing date of the claimed invention to combine the hyperparameter search and narrowing to a finer range of Hsu, with the multiple iterations and training and model performance metrics of Sarkar.  One of ordinary skill in the art would be motivated to do so in order to improve the efficiency, stability, and accuracy of the training process (Sarkar [0011]:  “In an embodiment, the training parameters or hyperparameters are dynamically adjusted during an optimization process to improve the efficiency, stability, and/or accuracy of the training process.”)

As per Claim 3, the combination of Hsu and Sarkar teaches the method of Claim 1.    Hsu teaches wherein said selecting the plurality of values for the hyperparameter comprises selecting a first half of the plurality of values and a second half of the plurality of values that is based on the first half of the plurality of values. (Hsu, Page 8 Top, discloses:  “After scaling this set, we first use a coarse grid (Figure 2) and find that the best (C; γ) is (23, 2-5) with the cross-validation rate 77.5%. Next we conduct a finer grid search on the neighborhood of (23, 2-5) (Figure 3) and obtain a better cross-validation rate 77.6% at (23.25, 2-5.25).”  Here, Hsu discloses selecting a first half of a plurality of values (“coarse grid”) and then selecting a second half of a plurality of values (“finer grid”)).

As per Claim 4, the combination of Hsu and Sarkar teaches the method of Claim 1.    Hsu teaches wherein said identifying said two lines is based on at least one selected from the group consisting of: four values of the plurality of values for the hyperparameter and f-33-50277-5862 (ORA180008-US-CNT)our values of the plurality of scores based on said training the ML algorithm.  (Hsu, Page 8 Para 2, discloses:  “The above approach works well for problems with thousands or more data points”.  Thus, Hsu discloses identifying the two lines to split the grid, based on at least tour values of the hyperparameters.)

As per Claim 5, the combination of Hsu and Sarkar teaches the method of Claim 1.    Hsu teaches wherein said identifying said two lines comprises sorting the plurality of scores based on said training the ML algorithm (Hsu, Page 8 Top, discloses:  “After scaling this set, we first use a coarse grid (Figure 2) and find that the best (C; γ) is (23, 2-5) with the cross-validation rate 77.5%. Next we conduct a finer grid search on the neighborhood of (23, 2-5) (Figure 3) and obtain a better cross-validation rate 77.6% at (23.25, 2-5.25).” Here, Hsu discloses that the identifying two lines comprises sorting the cross-validation rate.)
As per Claim 6, the combination of Hsu and Sarkar teaches the method of Claim 1 as well as plurality of iterations (see Rejection to Claim 1).    Hsu teaches said selecting the plurality of values comprises selecting from a value range of the hyperparameter; (Hsu, Pg 7 Fig 2 and 3 discloses value ranges for the hyperparameters:  “Loose grid search on C = 2-5, 2-3,… , 215 and γ = 2-15, 2-13, … , 23” and “Fine grid-search on C = 21,21.25,… ,25 and γ = 2-7, 2-6.75,…, 2-3”)
the method further comprises iteratively after said plurality of iterations: (Recall above from Claim 1 that Sarkar has established plurality of iterations)
selecting a second plurality of values from a subrange of the value range of the hyperparameter (Hsu, Page 8 Para 2, discloses:  “For very large data sets a feasible approach is to randomly choose a subset of the data set, conduct grid-search on them, and then do a better-region-only grid-search on the complete data set.”)
, and estimating, based on the second plurality of values of the hyperparameter, a particular best value for the hyperparameter that is better than said best value of the hyperparameter from said plurality of iterations. (Hsu, Page 8 Top, discloses:  “Next we conduct a finer grid search on the neighborhood of (23, 2-5) (Figure 3) and obtain a better cross-validation rate 77.6% at (23.25, 2-5.25).”)

As per Claim 7, the combination of Hsu and Sarkar teaches the method of Claim 6.    Hsu teaches wherein said subrange of the value range of the hyperparameter is based on said best value of the hyperparameter from said plurality of iterations. (Hsu, Page 8 Top, discloses determining a finer subrange based on the best values from the coarse subrange:  “After scaling this set, we first use a coarse grid (Figure 2) and find that the best (C; γ) is (23, 2-5) with the cross-validation rate 77.5%.”)

As per Claim 8, the combination of Hsu and Sarkar teaches the method of Claim 6.    Hsu teaches wherein said iteratively after said plurality of iterations is in response to obtaining a new best value for a second hyperparameter of the ML algorithm. (Sarkar, Para [0034], discloses:  “in some cases, the process runs for several epochs in which subsequent outputs are used by the optimization algorithm to iteratively generate more refined suggestions for the hyperparameter values.”  Here, Sarkar discloses performing one iteration after another, in order to “generate more refined suggestions” for multiple (“set”) hyperparameter values, which includes a second hyperparameter.  To “refine” means to improve with each time, and thus each iteration is in response to obtaining a new best value, to then find a value even better than that.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sarkar with Hsu for at least the reasons recited in Claim 1.

As per Claim 10, the combination of Hsu and Sarkar teaches the method of Claim 1.    Hsu teaches wherein said plurality of values consists of six values for the hyperparameter. (Hsu, Page 8 Para 2, discloses:  “The above approach works well for problems with thousands or more data points”. While Hsu discloses what works “well”, Hsu does not eliminate the possibility of using exactly six values.)

Claims 11, 13-18, and 20 are computer-readable non-transitory media claims corresponding to method claims 1, 3-8, and 10 respectively.  The difference is that they recite one or more computer-readable non-transitory media and one or more processors.  Sarkar, Para [0065], discloses:  “In an embodiment, each server typically includes an operating system that provides executable program instructions for the general administration and operation of that server and includes a computer-readable storage medium (e.g., a hard disk, random access memory, read only memory, etc.) storing instructions that, when executed (i.e., as a result of being executed) by a processor of the server, allow the server to perform its intended functions.”  Claims 11, 13-18, and 20 are rejected for the same reasons as Claims 1, 3-8, and 10 respectively.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsu and Sarkar, further in view of Wujek et al. (“Best Practices for Machine Learning Applications”; hereinafter “Wujek”)
As per Claim 2, the combination of Hsu and Sarkar teaches the method of Claim 1.  However, the combination of Hsu and Sarkar does not explicitly teach further comprising: concurrent to said plurality of iterations, iteratively estimating a particular best value for a second hyperparameter of the ML algorithm; communicating between said plurality of iterations and said iteratively estimating only when said best value for the hyperparameter or said particular best value for the second hyperparameter is discovered.
Wujek teaches further comprising: concurrent to said plurality of iterations, iteratively estimating a particular best value for a second hyperparameter of the ML algorithm (Recall above that Sarkar discloses iterations.  Wujek, Page 18 Para 3, discloses:  “However, contemporary computers enable the execution of multiple threads, and the typical machine learning exercise requires the evaluation of multiple feature sets, tuning parameters, and optimization routines to find the best results. Instead of running these trials in serial, run them in parallel on different threads.” Here, Wujek discloses “tuning parameters” in parallel on different threads.  This means that a “best value” will be found for the set of multiple hyperparameters, including a second hyperparameter, on multiple threads.)
communicating between said plurality of iterations and said iteratively estimating only when said best value for the hyperparameter or said particular best value for the second hyperparameter is discovered. (Wujek, Page 16 “Smart Tuning Methods”, discloses:  “For example, a genetic algorithm can evaluate each candidate set of hyperparameter values in a population in parallel, but it must carry out crossover and mutation steps to determine the next population to be evaluated.”  Here, Wujek discloses communicating between concurrent iterations (“crossover and mutation steps”) after finding the best values (“candidate set of hyperparameter values”) in each thread.)
Wujek and the combination of Hsu and Sarkar are analogous art because they are both in the field of endeavor of machine learning and hyperparameter optimization.
It would have been obvious before the effective filing date of the claimed invention to combine the hyperparameter optimization of Hsu and Sarkar with the concurrent processing of Wujek.  One of ordinary skill in the art would be motivated to do so in order to save time and resources by evaluating various hyperparameter combinations concurrently (Wujek Page 18 Para 2: “Single-threaded algorithms and interpreted languages fail to sufficiently exploit computational resources.”)

Claim 12 is a computer-readable non-transitory media claims corresponding to method claim 2.  The difference is that it recites one or more computer-readable non-transitory media and one or more processors.  Sarkar, Para [0065], discloses:  “In an embodiment, each server typically includes an operating system that provides executable program instructions for the general administration and operation of that server and includes a computer-readable storage medium (e.g., a hard disk, random access memory, read only memory, etc.) storing instructions that, when executed (i.e., as a result of being executed) by a processor of the server, allow the server to perform its intended functions.”  Claims 12 is rejected for the same reasons as Claims 2.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hsu and Sarkar, further in view of Golovin et al. (US 2020/0167691 A1; hereinafter “Golovin”)
As per Claim 9, the combination of Hsu and Sarkar teaches the method of Claim 6.    However, the combination of Hsu and Sarkar  does not teach further comprising when a difference between said particular best value for the hyperparameter and said best value of the hyperparameter exceeds a threshold, detecting a new best value for a categorical hyperparameter of the ML algorithm.
Golovin teaches further comprising when a difference between said particular best value for the hyperparameter and said best value of the hyperparameter exceeds a threshold, detecting a new best value for a categorical hyperparameter of the ML algorithm (Golovin, Para [0224], discloses stopping early when the improvement is too small, and thus only detecting a new best value for a hyperparameter when the difference exceeds a threshold:   “This method also allows for automatic convergence detection: If the confidence interval of the final objective value both contains the more recent intermediate result (possibly after smoothing) and/or is smaller in width than a fixed threshold, then the trial can be declared as converged and terminated.”  Golovin also discloses the use of categorical parameters in [0208]:  “In one embodiment, discrete parameters can be incorporated by embedding them in custom-character. Categorical parameters with k feasible values can be represented via one-hot encoding, i.e., embedded in [0,1].sup.k.”)
Golovin and the combination of Hsu and Sarkar are analogous art because they are both in the field of endeavor of machine learning and hyperparameter optimization.
It would have been obvious before the effective filing date of the claimed invention to combine the hyperparameter optimization of Hsu and Sarkar with only evaluating new categorical hyperparameters when they are sufficiently different of Golovin.  One of ordinary skill in the art would be motivated to do so in order to save time by only evaluating sets of hyperparameters that can substantially optimize the model (Golovin [0212]: “If sufficiently poor, these intermediate results can be used to terminate a trial or evaluation early, thereby saving resources.”)

Claim 19 is a computer-readable non-transitory media claims corresponding to method claim 9.  The difference is that it recites one or more computer-readable non-transitory media and one or more processors.  Sarkar, Para [0065], discloses:  “In an embodiment, each server typically includes an operating system that provides executable program instructions for the general administration and operation of that server and includes a computer-readable storage medium (e.g., a hard disk, random access memory, read only memory, etc.) storing instructions that, when executed (i.e., as a result of being executed) by a processor of the server, allow the server to perform its intended functions.”  Claims 19 is rejected for the same reasons as Claims 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maclaurin et al. (“Gradient-based Hyperparameter Optimization through Reversible Learning”) discloses using gradients for hyperparameter optimization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD A SIEGER whose telephone number is (571)272-9710. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126